


Exhibit 10.23

 

SUMMARY OF DIRECTOR COMPENSATION

 

We pay our non-employee directors, who consist of all our directors other than
our chief executive officer, an annual fee of $75,000 for their services as
directors. We pay an annual fee of $25,000 to the chair of our audit committee,
$20,000 to the chair of our compensation committee, $10,000 to the chairs of our
executive committee and our nominating and corporate governance committee, and
$5,000 to each non-employee director who serves as a member, but not the chair,
of any committee for service on each committee above one. Our chairman also
receives an annual fee of $150,000, as well as office space, support services
and healthcare benefits, for his services as chairman of our board of directors.
Directors who are employees do not receive separate fees for their services as
directors. All of the payments described in this paragraph are made in cash.

 

Under the terms of our 2006 equity incentive plan, each director who is not
employed by, and does not provide independent contractor services as a
consultant or advisor to, us or our subsidiaries receives automatic restricted
stock awards. We refer to these directors as our “outside directors.” Currently,
our outside directors are Drs. Rowland Moriarty and Thomas Robertson, Professor
Robert Holthausen, Messrs. William Concannon, Ronald Maheu and William Schleyer
and Mme. Nancy Hawthorne. Each outside director who is re-elected as one of our
directors at, or whose term continues after, our annual meeting of shareholders
(or any special meeting in lieu thereof) will, on the date of the meeting,
receive a restricted stock award, vesting in four equal annual installments
beginning on the first anniversary of the date of grant, valued at $75,000,
based on the closing price of our common stock as of that date. Each person who
is first elected an outside director at our annual meeting of shareholders (or
any special meeting in lieu thereof) will receive, on the date of his or her
election, a restricted stock award, vesting in four equal annual installments
beginning on the first anniversary of the date of grant, in an amount to be
determined by our board of directors.

 

--------------------------------------------------------------------------------
